Order, Supreme Court, New York County (Joan A. Madden, J.), entered July 27, 2010, which granted respondents’ motion to dismiss on the ground of forum non conveniens, unanimously affirmed, with costs.
This is a defamation action by a Canadian resident against a Canadian journalist and the publishers of two Canadian newspapers. All the corporate defendants are incorporated and have their principal places of business in Canada (see Georgakis v Excel Mar. Carriers Ltd., 72 AD3d 494 [2010]; Adamowicz v Besnainou, 58 AD3d 546 [2009]). Even if jurisdictionally sound, the action would be more appropriately adjudicated .there (see Rabinowitz v Devereux Connecticut Glenholme, 69 AD3d 485 [2010]). And since there is an earlier commenced action for the same relief pending in Canada, dismissal of the New York action would avoid the possibility of inconsistent findings (see Nasser v Nasser, 52 AD3d 306, 308 [2008]; Alberta & Orient Glycol Co., Ltd. v Factory Mut. Ins. Co., 49 AD3d 276 [2008], lv denied 10 NY3d 713 [2008]).
We have reviewed plaintiff’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, McGuire, Freedman and Abdus-Salaam, JJ.